Citation Nr: 9925332	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fungus infection of 
the ears.  

2.  Entitlement to service connection for tinnitus and 
bilateral hearing loss.  

3.  Whether there was clear and unmistakable error in the 
June 1966 rating decision which denied service connection for 
residuals of injuries sustained in a fall.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Fargo, North Dakota.  


FINDINGS OF FACT

1.  The veteran is not currently shown by competent medical 
evidence to have a fungus infection of the ears and any 
fungus infection of the ears that may be present is not shown 
to have a nexus or relationship to service.  

2.  Tinnitus and bilateral hearing loss are not shown by 
competent medical evidence to have a nexus or relationship to 
service.  

3.  A timely Notice of Disagreement (NOD) was filed by the 
veteran to the June 27, 1966 rating action, which denied 
service connection for injuries resulting from a fall to 
include a back disability, but the RO did not issue a 
Statement of the Case (SOC).  

4.  The veteran is not shown by competent medical evidence to 
currently have residuals of injuries sustained in a fall.  


CONCLUSIONS OF LAW

1.  The claims for service connection for fungus infection of 
the ears, tinnitus and bilateral hearing loss are not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).

2.  The June 27, 1966 rating action, which denied service 
connection for residuals of injuries sustained in a fall, is 
not final.  38 C.F.R. §§ 19.112, 19.113, 19.114, 9.115 
(1966).  

3.  The claim for service connection for residuals of 
injuries sustained in a fall is not well grounded.  38 
U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

The threshold question to be answered with respect to the 
claims for service connection is whether the appellant has 
presented evidence of well-grounded claims.  See 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran contends, in essence, that he is entitled to 
service connection for fungus infection of the ears.  In 
support thereof, the veteran maintains that he experienced 
fungal infections in the ears while in service.  Although the 
veteran makes such assertions, service medical records 
including a separation examination dated in December 1945 are 
negative for complaints, findings, or diagnoses pertaining to 
infections of the ears.  Moreover, post service medical 
records do not reflect a diagnosis pertaining to a fungal 
infection of the ears.  Thus, in the absence of a current 
diagnosis of fungal infection of the ears, the Board notes 
that the veteran's claim for service connection for such 
disorder is not well grounded.  See Brammer v. Derwinski, 
supra.  

With respect to the claims for service connection for 
tinnitus and bilateral hearing loss, the veteran asserts that 
he developed such disorders as a result of service.  
Specifically, the veteran indicates that while in service he 
was involved in the construction of bridges.  As a result 
thereof, he was exposed to the explosion of a gas tank that 
blew-up in an area nearby a forklift.  The veteran also 
indicated that he developed a hearing disorder and tinnitus 
as the result of a fall while in service.  In that 
connection, service medical records including the separation 
examination are silent for complaints, findings, or diagnosed 
pertaining to a hearing loss or tinnitus.  In fact, at 
separation, the veteran's hearing was recorded as 15/15 for 
whispered and spoken voice, bilaterally.  In addition, 
service medical records do not provide an account of the 
alleged fall.  The Board notes that affidavits of former 
servicemen who claimed to have served with the veteran 
provide testimony as to having witnessed the veteran's fall 
or having learned about the fall.  

As to the tinnitus, the Board notes that post service medical 
records dated in November 1996 reflect a diagnosis of 
tinnitus.  However, the record is devoid of competent medical 
opinion relating tinnitus to service.  The only evidence 
providing an etiological relationship between tinnitus and 
service is the veteran's contentions.  While the veteran is 
competent to describe the symptoms that he experienced, he is 
not qualified as a layperson to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that a 
relationship exists between tinnitus and his military service 
cannot serve to prove that the disability for which the 
veteran claims service connection was incurred in or 
aggravated by service.  In the absence of competent medical 
evidence establishing a relationship between tinnitus and 
service, the veteran's claim is not plausible.  

As to the bilateral hearing loss, the Board notes that the 
veteran was diagnosed by VA as having mild to severe 
sensorineural hearing loss, bilaterally in November 1996.  In 
a statement dated in January 1997, a private licensed hearing 
instrument specialist indicated that the veteran related a 
history of having been subjected to heavy construction noise, 
heavy generator noise, being near a gas tank on a fork lift 
which exploded, and having incurred a fall from a cliff which 
resulted in a severe blow to the head.  Based on these 
representations, the specialist opined that the veteran's 
hearing loss could have been caused by any of the aforenoted, 
but was perhaps most likely caused by the severe blow to the 
head during the fall from a cliff.  Although the specialist 
related the veteran's hearing loss to service, the Board 
notes that such an opinion is not sufficient to render the 
claim well grounded.  In this regard, the Board would note 
that in statements from the veteran and service comrades the 
fall in question has never been described as resulting in a 
severe blow to the head.  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the United States Court of 
Appeals for Veterans Claims (Court) has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  See Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Thus, the Court found that the 
unenhanced reports of a history transcribed by a medical 
examiner does not constitute competent medical evidence to 
render a claim well grounded.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  In the absence of competent medical 
evidence establishing a medical nexus between the veteran's 
hearing loss and service, the Board must find that the 
veteran's claim for service connection for bilateral hearing 
loss is not plausible.  

In addition, the veteran is not entitled to service 
connection for bilateral hearing loss on a presumptive basis.  
The record reflects that the veteran was initially diagnosed 
as having bilateral sensorineural hearing loss in 1996, over 
50 years after he separated from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran has not contended that his 
disabilities, particularly his bilateral hearing loss, were 
incurred or aggravated during combat service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable to these claims.  Even if the veteran had 
indicated that his disabilities were related to combat 
service, the provisions of section 1154(b), which lighten the 
evidentiary burden for combat veterans, are applicable only 
if a combat veteran's claim for service connection of a 
disease or injury alleged to have been incurred in or 
aggravated by combat service is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 193-195 (1999).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  In assuming that the 
claims were well grounded and adjudicating them on the 
merits, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.


II.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  See 38 
C.F.R. § 3.105(a) (1998).

In a June 27, 1966, rating decision, the RO denied a claim 
for service connection residuals of a fall including a back 
injury and notified the veteran of its determination that 
same month.  In August 1966, a Notice of Disagreement with 
respect to the June 1966 rating action was received from the 
veteran.  In a correspondence dated in August 1966, the RO 
acknowledged that the veteran desired to initiate an appeal.  
The record does not show, however, that the veteran was 
provided a SOC in regard thereto.  The regulations at the 
time of the June 1966 rating action provide, in pertinent 
part, that when a Notice of Disagreement is timely initiated, 
the agency of original jurisdiction will prepare a SOC the 
purpose of which is to provide "notice" of the facts 
pertinent to the issue or issues and the action taken, 
sufficient to permit proper exercise of statutory appeal 
rights.  See 38 C.F.R. §§ 19.114, 19.115 (1966).  An appeal 
consists of a timely filed NOD in writing, and after an SOC 
has been furnishes, a timely filed Substantive Appeal.  See 
38 C.F.R. § 19.112 (1966).  Based on the foregoing, the Board 
finds that the June 1966 rating action is not final.  
Therefore, the claim for service connection for residuals of 
injuries sustained in a fall is still pending.  

As such, the Board will proceed to adjudicate the claim for 
service connection for residuals of injuries sustained in a 
fall.  As indicated above, the RO adjudicated the claim at 
issue, but failed to provide the veteran a SOC as required by 
VA regulations.  See 38 C.F.R. § 19.114.  Before the Board 
may proceed in this matter, it must determine whether VA's 
failure to provide the veteran an SOC with respect to the 
claim for service connection for residuals of injuries 
sustained in a fall has prejudiced the veteran in the course 
of his appeal. ; See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  In doing so, the must apply the binding precedent 
opinion of VAOPGCPREC 16-92.  See 38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5; see Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  That opinion observes that, "if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised."  VAOPGCPREC 16-92, para. 16.  In that connection, 
the Board notes that the veteran has asserted contentions 
that his back disorder is related to service, and he has 
presented evidence in support thereof.  Moreover, the veteran 
was notified in June 1966 that additional evidence was 
required to bolster his claim.  In addition, the veteran was 
provided an SOC in connection with the current appeal.  
Accordingly, the Board finds that its rendering of a decision 
on this issue will not prejudice the veteran, and that it is 
not required to remand this case to the RO for issuance of an 
additional SOC.  Id; Bernard v. Brown, supra.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  Specifically, the 
veteran asserts that while in service he fell off of a cliff 
he sustained multiple injuries, including a back injury.  
Service medical records including the report of a separation 
examination dated in December 1945 are negative for 
complaints, findings, or diagnoses pertaining to any for 
residuals of injuries sustained in a fall.  The Board notes, 
however, that the veteran submitted statements of a former 
serviceman dated in May 1966 who attested to having witnessed 
the veteran fall over a cliff.  

Post service medical records reflect that the veteran was 
first seen for complaints of back pain in 1966.  At that 
time, the veteran was hospitalized at a VA facility beginning 
in February 1966.  It was noted that the onset of the back 
pain was caused by a 1200-mile trip that the veteran had 
taken.  A hospital summary reflects that X-rays of the 
thoracic spine revealed mild osteoarthritis.  The pertinent 
diagnosis was degenerative joint disease of the thoracic 
spine, due to unknown cause; osteoarthritis.  When seen by VA 
in September 1966, the veteran reported the service accident 
but indicated that he began experiencing back pain in the 
1960s.  

While the evidence demonstrates that the veteran was 
diagnosed as having back injury after service, there is no 
competent medical opinion relating the claimed back disorder, 
or any other residuals of injuries sustained in a fall, to 
service.  The Board observes that the only evidence linking 
the claimed residuals to service is the veteran's statements.  
While the Board does not dispute that the veteran sustained a 
fall during service, the veteran, as a lay person, is not 
qualified to furnish medical opinions regarding the etiology 
of his back disability.  See Espiritu v. Derwinski, supra.  
Based on the foregoing, the Board must conclude that the 
claim for service connection for residuals of injuries 
sustained in a fall is not well grounded.  

Moreover, the evidence does not establish that the veteran is 
entitled to service connection for arthritis on a presumptive 
basis.  As indicated, the evidence reflects a diagnosis of 
degenerative joint disease of the thoracic spine in 1966, 
approximately 21 years after the veteran separated from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded his claims for service 
connection as noted above, the VA is under no duty to assist 
him in developing the facts pertinent to his claims.  See 
Epps, 126 F.3d at 1468. As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a). See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claims not having been submitted, 
service connection for fungus infection of the ears, 
tinnitus, and bilateral hearing loss is denied.  

The June 1966 rating action is not final and, to this extent, 
the veteran's appeal is granted.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of injuries sustained in a 
fall is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

